Fourth Court of Appeals
                                        San Antonio, Texas
                                                 July 17, 2019

                                            No. 04-19-00180-CV

           IN RE FARMERS TEXAS COUNTY MUTUAL INSURANCE COMPANY

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

       On July 11, 2019, the real party in interest filed a Motion for Rehearing.                          After
considering the arguments raised by the real party in interest, the motion is DENIED.

           It is so ORDERED on July 17, 2019.

                                                                      PER CURIAM


           ATTESTED TO: _______________________
                        Keith E. Hottle
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2018CI11399, styled Cassandra Longoria v. Farmers Insurance d/b/a
Farmers Texas County Mutual Insurance, pending in the 285th Judicial District Court, Bexar County, Texas. The
Honorable Karen H. Pozza signed one of the orders and the Honorable Laura Salinas signed another order at issue in
this proceeding.